DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings were received on 11/14/2019.  These drawings are accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,507,306. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘306 patent disclose and teach a system (and method for use of said system) whereby a minimally invasive interventional system includes a catheter, optical guidewire configured to advance the catheter over the guidewire to a target region, at least one guidewire fire core integrated within the guidewire for generating an encoded optical signal indicative of a shape of the guidewire (Claim 1), a guidewire controller responsive to the encoded signal for reconstruction the shape of the optical guidewire, an interface including the fiber core coupled to the controller (5, 8), and an optical connector to connect the guidewire to the interface in order to provide the encoded optical signal from the fiber to the controller through the interface fiber (Claims 1-6). 
Finally, the ‘306 patent discloses and teaches the configuration of backloading the catheter over the optical connection onto a proximal end of the guidewire and wherein the interface includes a MEMs system for aligning the guidewire fiber core and the interface fiber core (Claims 1, 7-9 12, 13)

The ‘306 patent and the instant recitation additionally disclose and claim the inclusion of an extension of the fiber core integral with the fiber core, the display of reconstructed shape of the optical guidewire, the connector enclosing the proximal end of the guidewire and an interface connector for enclosing the guidewire interface (Claims 2-7, Claim 1 for shape signal).

Further, the guidewire disclosure includes a ferrule enclosing the core extension, interface including a ferrule which encloses the fiber core extension, and the interface itself also including a ferrule to enclose an interface fiber core for securing and containing the optically sensed and transmitted encoded data (Claims 1-7, with a particular focus on claims 2-7). 

Finally, both the ‘306 patent and the instant claims disclose and recite an indicator operable for aligning/indicating proper alignment of the guidewire fiber core to the interface fiber core (Claims 1, 11, 13), the display of a reconstructed shape of the optical guidewire, as well as the construction of the guidewire with either a circular or non-circular cross-section (Claims 14-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793